DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “solid area” in claim 19 is a relative term which renders the claim indefinite. The term “solid area” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 20 is rejected for the same reasons because it depends on claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-7, 9-10, 12-18 are rejected under pre-AlA 35 U.S.C. 102(a) as being anticipated by Dacosta et al (Pub. No.:  US 2011/0117025)
Regarding claim 1, Dacosta et al disclose a system comprising: 
an imaging device comprising a visible light filter and a fluorescent light filter [see 0072-0073, 0083];
wherein the imaging device is configured to image an area of interest comprising a first area and a second area (surrounding normal skin, see 0172) on a surface of an individual [see 0059-0060, 0140, 0173, 0231], wherein the first area comprises a lesion [see 0173, 0175, 0179];
(b) a biotag (e.g., encapsulated liposomes, beads or other biocompatible carrier agents, see 0140) comprising a detectable label (e.g., organic fluorescent dyes, quantum dots and other fluorescent semi-conductor nano-particles, colloidal metals (e.g., gold, silver, etc.)) that is detectable in a selected range of wavelengths [see 0140] and is configured to be applied on the area of interest [see 0140] by disclosing all exogenous agents may be delivered to the wound either topically and/or systemically [see 0140];
wherein the visible light filter configured to capture a visible image of the area of interest in a visible mode [see 0102, 0141, 0191] by disclosing the surgeon used the viewing screen of the device to guide the procedure, switching easily and rapidly between white light and fluorescence mode [see 0191];
the fluorescent light filter configured to capture a fluorescent image of the area of interest in a fluorescent mode [see 0102, 0141, 0191] by disclosing the surgeon used the viewing screen of the device to guide the procedure, switching easily and rapidly between white light and fluorescence mode [see 0191];
wherein the imaging device is configured to obtain features of the lesion by combining the visible image and the fluorescent image [see 0175, 0185 and figs 24R] by disclosing fluorescence imaging may monitor PDT response and determine completeness of treatment over-time with multiple longitudinal image scans of the affected area. The device may be used in real-time for determining PDT photosensitizer localization and biodistribution and photobleaching, and this may be mapped onto the white light image of the area to be treated for anatomical comparison [see 0175].

Regarding claim 2, Dacosta et al disclose wherein the biotag is configured to bind to the first area and the second area, and wherein the first area comprises tumor cells and the second area comprises a tumor macroenvironment [see 0188, 0231, 0233-0239].

Regarding claim 3, Dacosta et al disclose a fluorescent fiducial configured to be applied onto the area of interest [see 0074, 0100, 0116-0117, 0128, 0135, 0140] by disclosing the use of multiple exogenous fluorescent dyes for "barcoding" purposes [see 0128].

Regarding claim 4, Dacosta et al disclose wherein the detectable label is a fluorescent dye [see 0074, 0100, 0116m 0128, 0135, 0140] by disclosing the use of multiple exogenous fluorescent dyes for "barcoding" purposes [see 0128].

Regarding claim 5, Dacosta et al disclose a first fluorescence dye configured to conjugate with one or more cancer sensitive biological entities selected from protein [see 0116].

Regarding claim 6, Dacosta et al disclose an image sensor [see 0070], 
an autofocus control logic (zoom controls) [see 0070] by disclosing the digital imaging detector device may have a touch-sensitive viewing and/or control screen, image capture and zoom controls [see 0070];
an embedded processor with memory for stored instructions [see 0070];
a lens (2), a lens mount (an optical filter holder 3) adapted to accept a lens or combination thereof such that a field of view of the integrated imaging device includes the area of interest [see 0072, 0082] by disclosing a lens 2, which may be aligned to point at the target object 10 and may detect the optical signal that emanates from the object 10 or surface [see 0072].

Regarding claim 7, Dacosta et al disclose a user control configured to initiate an imaging sequence on activation [see 0070].

Regarding claim 9, Dacosta et al disclose wherein the fluorescent fiducial comprises at least one mark configured to be used as a focus target during autofocusing by an autofocus control logic within the imaging device [see 0099, 0188 and fig 24N] by disclosing fiduciary markers (e.g., using an indelible fluorescent ink pen) may be placed on the surface of the skin near the wound edges or perimeter. For example, four spots, each of a different fluorescent ink color from separate indelible fluorescent ink pens and which may be provided as a kit to the clinical operator, may be placed near the wound margin or boundary on the normal skin surface. These colors may be imaged by the device using the excitation light and a multispectral band filter that matches the emission wavelength of the four ink spots. Image analysis may then be performed, by co-registering the fiduciary markers for inter-image alignment [see 0099].

Regarding claim 10, Dacosta et al disclose wherein the fluorescent fiducial further comprises at least one calibrated exposure mark, configured to be used during an auto-exposure setting of the imaging device [see 0099, 0188] to automatically numerically measure a quantity of the biotag in the area of interest using the at least one calibrated exposure mark [see 0099, 0188];
present to a medical service a numerical measurement of the quantity of the biotag at a same time as an image produced by a first and a second imaging sequences [see 0102, 0119, 0207 and figs 24N] by disclosing quantitatively measure fluorescence intensities and relative changes in multiple fluorescence spectra (e.g., multiplexed imaging) of the exogenous optical molecular targeting probes in the wound and surrounding normal tissue [see 0207].  

Regarding claim 12, Dacosta et al disclose wherein the imaging device comprises a filter holder to hold the fluorescent light filter and the visible light filter and a slide to move the fluorescent light filter and the visible light filter to their respective optical path of a camera [see 0072, 0083, 0086 and claim 2] by disclosing an optical filter holder 3 which may accommodate one or more optical filters 4 that may be selected and moved in from of the digital camera lens to selectively detect specific optical signals based on the wavelength of light [see 0072].

Regarding claim 13, Dacosta et al disclose wherein the imaging device further comprises a user viewing screen [see 0070, 0082, 0087, 0190].

Regarding claim 14, Dacosta et al disclose wherein the system comprises a LED, a laser, a fluorescent light emitter or combinations thereof [see 0070, 0073, 0078, 0080].

Regarding claim 15, Dacosta et al disclose wherein a filter comprises a band reject notch [see 0083] by disclosing light signal produced by the excitation/illumination light sources may be detected by the imaging device using optical filter(s) that reject the excitation light but allow selected wavelengths of emitted light from the tissue to be detected, thus forming an image on the display [see 0083].

Regarding claim 16, Dacosta et al disclose an image plate configured to provide a series of light in a visible range, a NIR range or a IR range [see 0072, 0080].

Regarding claim 17, Dacosta et al disclose a first module to hold components comprising an LED and an illumination component [see 0080 and fig 1].

Regarding claim 18, Dacosta et al disclose wherein the illumination component comprises a mirror, a prism, a light-pipe, a fiber optics [see 0149].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dacosta et al (Pub. No.:  US 2011/0117025) in view of Rothbauer et al (Pub. No.:  US 2010/0285487).
Regarding claim 8, Dacosta et al don’t disclose a specific binding partner configured to bind to a targeted molecule of interest, to the lesion suspected to be cancerous or pre-cancerous [see 0140 and claim 20].
Dacosta et al don’t disclose wherein the specific binding partner comprises a polypeptide of less than 10,000 daltons.
Nonetheless, Rothbauer et al wherein the specific binding partner comprises a polypeptide of less than 10,000 daltons [see 0044-0046].
Therefore, it is obvious to one skilled in the world at the time the invention was filed and would have been motivated to combine Dacosta et al and Rothbauer et al by using a polypeptide of less than 10,000 daltons; in to allow the binding. 

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dacosta et al (Pub. No.:  US 2011/0117025) in view of Malecki et al (Pub. No.: US 2012/0083005)
Regarding claim 11, Dacosta et al disclose wherein the biotag comprises Cy as a detectable marker [see 0124].
Dacosta et al may not explicitly mention Cy5.5.
Nonetheless, Malecki et al disclose wherein the biotag comprises Cy5.5 as a detectable marker [see 0078, 0167 and 0179].
Therefore, it is obvious to one skilled in the world at the time the invention was filed and would have been motivated to combine Dacosta et al and Malecki et al by using Cy5.5 as a detectable marker; because Cy5.5 is a far-red (and near-infrared) emitting dye which is ideal for fluorescence measurements where background fluorescence is a concern and it is cost-effective and its labeling chemistries are easy to perform, making it suitable for potential anti-cancer drug development

Allowable Subject Matter
Claims 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 20 is rejected for the same reasons because they depend on claim 19.
The following is a statement of reasons for the indication of allowable subject matter:  No prior arts of record alone or in combination discloses the following as a whole:
“(a) an imaging device comprising a fluorescent light filter, wherein the imaging device is configured to image an area of interest comprising a first area and a second area on a surface of an individual, wherein the first area comprises a lesion, 
(b) a fluorescent fiducial configured to be applied onto the area of interest; 
wherein the fluorescent light filter configured to capture a fluorescent image of the area of interest in a fluorescent mode; 
wherein the imagine device is configured to obtain features of the lesion by combining a visible image and the fluorescent image; 
wherein the fluorescent fiducial comprises: 
a base that is not visible in a predetermined emission spectra when exposed to light in a predetermined excitation spectra comprising: 
a fluorescent calibration mark with a predetermined calibration brightness in the predetermined emission spectra when exposed to light in a predetermined excitation light spectrum, 
wherein this mark comprises a solid area, a fluorescent focus mark with sharply defined borders adapted for use by an autofocus mechanism of an integrated optical system; 
a pair of measurement marks with predetermined spacing;
a fluorescent alignment mark visible in both visible light and visible in light in the predetermined emission spectra when exposed to light the predetermined excitation spectra wherein this mark is not circularly symmetric; 
a direction mark adapted to identify at least one anatomical term of location for a patient”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793